




EXHIBIT 10.2






AMENDMENT NO. 1
TO
SENIOR EXECUTIVE RETIREMENT AGREEMENT


This is Amendment No. 1 (this “Amendment”), effective as of December 28, 2012,
to the Senior Executive Retirement Agreement (the “Agreement”) by and between
Crown Holdings, Inc. (“Crown”) and Gerard Gifford (the “Participant”), which was
entered into as of June 1, 2012.


Background


WHEREAS, the Agreement sets forth the terms and conditions under which the
Participant participates in the Crown Senior Executive Retirement Plan, as
amended and restated January 1, 2008; and


WHEREAS, the Company and the Participant desire to amend the Agreement as
hereinafter set forth.


NOW, THEREFORE, for good and valuable consideration the sufficiency of which is
hereby acknowledged, the Company and the Participant, intending to be legally
bound, hereby agree as follows:


Terms
    
1.    The following new Section 15 is hereby added to the Agreement:


“15.    Taxes. The Participant acknowledges and agrees that Section 6.3 of the
Plan shall not apply to any benefit payable to the Participant or the
Participant's surviving spouse.”


2.    Except as expressly modified herein, the Agreement is hereby ratified and
affirmed in its entirety.


IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the day and year first written above.




 
CROWN HOLDINGS, INC.
 
/s/ John W. Conway
 
By:
 
/s/ Gerard Gifford
 
GERARD GIFFORD









